DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.

Terminal Disclaimer

The terminal disclaimer filed on  4/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US 10861677 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in an interview with Mr. Sean O’Dowd on 4/29/2022.

The application has been amended as follows:

12. (Currently Amended by examiner) A power delivery system comprising: a control system; and a memory in communication with the control system; wherein the control system is configured to: produce an output signal that repeats with a repetition period; store measurements of the output signal; produce and store a plurality of correlations between elements of multi-dimensional control input values to elements of multi-dimensional output values; control the repetitions based on the stored measurements of the output signal taken from one or more previous repetition periods and the plurality of correlations between elements of multi-dimensional control input values to elements of multi-dimensional output values.


22. (Currently Amended by examiner) A plasma power delivery system comprising: a plasma processing chamber to contain a plasma; a generator that produces a power signal that modulates plasma properties of the plasma with a periodic modulation pattern that repeats with a repetition period; an impedance matching network coupled to the plasma processing chamber and the generator; and control means operably coupled to the impedance matching network, the control means comprising means for controlling a variable impedance element in the impedance matching network based on a measurement indicative of a load impedance taken from one or more repetition periods of the periodic modulation pattern in the past and a plurality of correlations between elements of multi-dimensional control input values to elements of multi-dimensional output values.

23. (Currently amended by examiner) The plasma power delivery system of Claim 22 wherein the control means comprises means for controlling the variable impedance element in the impedance matching network based on the measurement indicative of the load impedance taken from one or more repetition periods of the periodic modulation pattern in the past combined with a measurement indicative of the load impedance taken less than a repetition period of the periodic modulation pattern in the past.

Allowable Subject Matter

Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 IDS Submitted on 5/17/2022 has been reviewed and claims are allowed over prior art submitted on 5/17/2022.
Referring to the claim 1 the closest prior art fails to teach or reasonably suggest that, A power delivery system comprising: a generator configured to produce a power signal comprising a periodic repeating pattern produced over a period of time comprising a period of the power signal; and a controller configured to control current period of the periodic repeating pattern based on a measurement of the periodic repeating pattern taken in a period of the power signal prior to a current period of the power signal and a plurality of correlations between elements of multi-dimensional control input values to elements of multi- dimensional output values. Hence claims 1-11 are allowed.

Referring to the claim 12 the closest prior art of record fails to teach or reasonably suggest that ; A power delivery system comprising: a control system; and a memory in communication with the control system; wherein the control system is configured to: produce an output signal that repeats with a repetition period; store measurements of the output signal; produce and store a plurality of correlations between elements of multi-dimensional control input values to elements of multi- dimensional output values; control the repetitions based the stored measurements.

Referring to the claim 22 the closest prior art of record fails to teach or reasonably suggest that A plasma power delivery system comprising: a plasma processing chamber to contain a plasma; a generator that produces a power signal that modulates plasma properties of the plasma with a periodic modulation pattern that repeats with a repetition period; an impedance matching network coupled to the plasma processing chamber and the generator; and control means operably coupled to the impedance matching network, the control means comprising means for controlling a variable impedance element in the impedance matching network based on a measurement indicative of a load impedance taken one or more repetition periods of the periodic modulation pattern in the past and a plurality of correlations between elements of multi-dimensional control input values to elements of multi-dimensional output values. Hence, claims 22, 23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-23 are allowed.

Prior Art : Prior art listed in PTO-892 fails to teach a power delivery system with a generator that produces a power signal that modulates plasma properties of the plasma with a periodic modulation pattern that repeats with a repetition period; an impedance matching network coupled to the plasma processing chamber and the generator; and control means operably coupled to the impedance matching network, the control means comprising means for controlling a variable impedance element in the impedance matching network based on a measurement indicative of a load impedance taken one or more repetition periods of the periodic modulation pattern in the past and a plurality of correlations between elements of multi-dimensional control input values to elements of multi-dimensional output values. Hence, allowed.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/3/2022